Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 3, 9, 10, 12, and 18 are amended
	- claims 2, 8, 11, 17, and 19 are cancelled

b.	This is a final action on the merits based on Applicant’s claims submitted on 07/22/2021.


Response to Arguments

Regarding claims 3 and 12 previously rejected under 35 U.S.C. § 112(b), claims 3 and 12 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding Independent claims 1, 9, 10, and 18 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Moreover, Applicant has amended Claims 1, 9, 10, and 18 as set forth above, making these rejections moot. Furthermore, as discussed during the interview with the Examiner, the Examiner indicated that the amendments found herein are believed to overcome the current rejections.” on page 10, filed on 07/22/2021, with respect to Park et al. US Pub 2014/0086126 (hereinafter “Park”), and in view of Damnjanovic et al. US Pub 2015/0049709 (hereinafter “Damnjanovic”), have been fully considered but are moot, over the limitations of “a first individual indication comprises a feedback flag indicating whether the feedback message includes feedback for one or more hybrid automatic repeat request processes; and a second individual indication comprises a feedback indication indicating feedback for the one or more hybrid automatic repeat request processes, wherein the feedback indication indicates the hybrid automatic repeat request feedback for the one or more hybrid automatic repeat request processes in a bitmap manner.”. Said limitations are newly added to the amended Claims 1, 9, 10, and 18 and has been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Xu et al. US Pub 2017/0141903 (hereinafter “Xu”) in combination with previously applied references Park and Damnjanovic, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claims 1-3, 6, 8-12, 15, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US Pub 2014/0086126 (hereinafter “Park”), in view of Xu et al. US Pub 2017/0141903 (hereinafter “Xu”), and further in view of Damnjanovic et al. US Pub 2015/0049709 (hereinafter “Damnjanovic”).
Regarding claim 1 (Currently Amended)
Park discloses an apparatus (“a terminal may indicate a mobile station (MS), a mobile terminal (MT), an advanced mobile station (AMS), a high reliability mobile station (HR-MS), a subscriber station (SS), a portable subscriber station (PSS), an access terminal (AT), and user equipment (UE) and may include an entire function or a partial function of the terminal, the MT, the AMS, the HR-MS, the SS, the PSS, the AT, and the UE.” [0046]) comprising:
a transmitter (one skilled in the art would know that a mobile terminal is inherently equipped with a transceiver to transmit/receive wireless transmission) that transmits data (“When the terminal 200 receives downlink data A and B, the terminal 200 transmits HARQ feedback A' and B' to the base station 100 through a determined uplink subframe of an i-th frame.” [0098]. The “transmission” activities performed by the terminal confirm the existence of a transmitter.); and
a receiver (one skilled in the art would know that a mobile terminal is inherently equipped with a transceiver to transmit/receive wireless transmission) that receives a feedback message in a control channel (“The unicast control channel includes a resource allocation channel that provides the number of wireless resources, …hybrid automatic repeat and request (HARQ) information to a specific terminal and a control channel that provides feedback information, which is a HARQ indicator of uplink receiving traffic” [0063]), wherein the feedback message corresponds to the transmitted data (“The base station 100 transmits HARQ feedback of previously received uplink data to the terminal 200 in an l-th downlink subframe of an (i+1)th frame.” [0103]. The “reception” activities performed by the terminal confirm the existence of a receiver.),
Park does not specifically teach the feedback message comprises hybrid automatic repeat request feedback comprising at least two individual indications: a first individual indication comprises a feedback flag indicating whether the feedback message includes feedback for one or more hybrid automatic repeat request processes;
 Xu discloses the feedback message comprises hybrid automatic repeat request feedback comprising at least two individual indications: a first individual indication comprises a feedback flag (“the authorization control information format includes a request indication field.  If the indication field is 1, the feedback of the error level indication information, the channel quality indication information, the power parameter level indication information, or the repetition number level indication information together with the HARQ acknowledgment information is triggered, and if the indication field is reserved or is 0, the feedback information is not triggered.” [0145]) indicating whether the feedback message includes feedback for one or more hybrid automatic repeat request processes (“if a request indication field is 1, triggering feedback of the error level indication information, the channel quality indication information, the power parameter level indication information, the repetition number level indication information together with the HARQ acknowledgement information, and if the request indication field is reserved or is 0, not triggering the feedback information” [0252]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method and apparatus for controlling signal transmission of a wireless communication system to include Xu’s method for processing feedback information in order to facilitate UE’s HARQ feedback transmission (Xu [0140]).
Park and Xu do not specifically teach the feedback message comprises: a second individual indication comprises a feedback indication indicating feedback for the one or more hybrid automatic repeat request processes, wherein the feedback indication indicates the hybrid automatic repeat request feedback for the one or more hybrid automatic repeat request processes in a bitmap manner.
In an analogous art, Damnjanovic discloses a second individual indication comprises a feedback indication (i.e. “bitmap”) indicating feedback for the one or more hybrid automatic repeat request processes (“the group HARQ feedback message may include a bitmap that indicates, based on a position in the bitmap, a process identifier for each of the plurality of data subframes correctly decoded.” [0012]), wherein the feedback indication indicates the hybrid automatic repeat request feedback for the one or more hybrid automatic repeat request processes in a bitmap manner (“based on a position in the bitmap, a process identifier for each of the plurality of data subframes being acknowledged by the UE in the group HARQ feedback message.” [0007] and furthermore “the group HARQ feedback message may include a bitmap that indicates, based on a position in the bitmap, a process identifier for each of the plurality of data subframes correctly decoded.” [0012]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method and apparatus for controlling signal transmission of a wireless communication system, as modified by Xu, to include Damnjanovic’s method for transmitting group hybrid automatic repeat request (HARQ) feedback messages in order to facilitate UE’s HARQ feedback transmission (Damnjanovic [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Damnjanovic’s method for transmitting group hybrid automatic repeat request (HARQ) feedback messages into Park’s method and apparatus for controlling signal transmission of a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3 (Currently Amended)
Park, as modified by Xu and Damnjanovic, previously discloses the apparatus of claim 1, 
Park further discloses wherein the feedback message (“hybrid automatic repeat and request (HARQ) information to a specific terminal” [0063]) indicates an ACKNOWLEDGEMENT in response to the transmitted data being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the transmitted data not being correctly decoded (“The terminal 200 decodes the received downlink data, and if decoding is successful, the terminal 200 transmits ACK feedback corresponding to a positive response to the base station 100, and if decoding has failed, the terminal 200 transmits NACK feedback corresponding to a negative response to the base station 100.” [0098]).

Regarding claim 6
Park, as modified by Xu and Damnjanovic, previously discloses the apparatus of claim 1, 
Park further discloses wherein the feedback indication indicating feedback for the one or more processes includes feedback selected from the group comprising: positive feedback and negative feedback (“The terminal 200 decodes the received downlink data, and if decoding is successful, the terminal 200 transmits ACK feedback corresponding to a positive response to the base station 100, and if decoding has failed, the terminal 200 transmits NACK feedback corresponding to a negative response to the base station 100.” [0098]).

Regarding claim 9 (Currently Amended)
A method comprising:
transmitting data; and
receiving a feedback message in a control channel, wherein the feedback message corresponds to the transmitted data, and the feedback message comprises hybrid automatic repeat request feedback comprising at least two individual indications:
a first individual indication comprises a feedback flag indicating whether the feedback message includes feedback for one or more hybrid automatic repeat request processes; and 
a second individual indication comprises a feedback indication indicating feedback for the one or more hybrid automatic repeat request processes, wherein the feedback indication indicates the hybrid automatic repeat request feedback for the one or more hybrid automatic repeat request processes in a bitmap manner.
The scope and subject matter of method claim 9 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 9 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 10 (Currently Amended)
Park discloses an apparatus (“base station 100” in Fig. 11) comprising:
a receiver (i.e. “receiver 1140” in Fig. 11) that receives data (“The receiver 1140 determines whether DST is available and receives information necessary for determining an entire DST duration and a DST interval from the terminal 200.” [0137]); and
a transmitter (i.e. “transmitter 1130” in Fig. 11) that transmits a feedback message in a control channel (“The unicast control channel includes a resource allocation channel that provides the number of wireless resources, …hybrid automatic repeat and request (HARQ) information to a specific terminal and a control channel that provides feedback information, which is a HARQ indicator of uplink receiving traffic” [0063]), wherein the feedback message corresponds to the received data (“The base station 100 transmits HARQ feedback of previously received uplink data to the terminal 200 in an l-th downlink subframe of an (i+1)th frame.” [0103]), and the feedback message comprises hybrid automatic repeat request feedback comprising at least two individual indications:
a first individual indication comprises a feedback flag indicating whether the feedback message includes feedback for one or more hybrid automatic repeat request processes (as afore-mentioned in claim 1 discussion); and
a second individual indication comprises a feedback indication indicating feedback for the one or more hybrid automatic repeat request processes, wherein the feedback indication indicates the hybrid automatic repeat request feedback for the one or more hybrid automatic repeat request processes in a bitmap manner. (as afore-mentioned in claim 1 discussion).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method and apparatus for controlling signal transmission of a wireless communication system, as modified by Xu, to include Damnjanovic’s method for transmitting group hybrid automatic repeat request (HARQ) feedback messages in order to facilitate UE’s HARQ feedback transmission (Damnjanovic [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Damnjanovic’s method for transmitting group hybrid automatic repeat request (HARQ) feedback messages into Park’s method and apparatus for controlling signal transmission of a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12 (Currently Amended)
The apparatus of claim 10, wherein the feedback message indicates an ACKNOWLEDGEMENT in response to the received data being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the received data not being correctly decoded.
The scope and subject matter of apparatus claim 12 is similar to the scope and subject matter as claimed in claim 3. Therefore apparatus claim 12 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 15
The apparatus of claim 10, wherein the feedback indication indicating feedback for the one or more processes includes feedback selected from the group comprising: positive feedback and negative feedback.
The scope and subject matter of apparatus claim 15 is similar to the scope and subject matter as claimed in claim 6. Therefore apparatus claim 15 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 18 (Currently Amended)
A method comprising:
receiving data; and
transmitting a feedback message in a control channel, wherein the feedback message corresponds to the received data, and the feedback message comprises hybrid automatic repeat request feedback comprising at least two individual indications:
a first individual indication comprises a feedback flag indicating whether the feedback message includes feedback for one or more hybrid automatic repeat request processes; and
a second individual indication comprises a feedback indication indicating feedback for the one or more hybrid automatic repeat request processes, wherein the feedback indication indicates the hybrid automatic repeat request feedback for the one or more hybrid automatic repeat request processes in a bitmap manner.
The scope and subject matter of method claim 18 is drawn to the method of using the corresponding apparatus claimed in claim 10. Therefore method claim 18 corresponds to apparatus claim 10 and is rejected for the same reasons of anticipation as used in claim 10 rejection above.

Regarding claim 20
The method of claim 18, wherein the feedback message indicates an ACKNOWLEDGEMENT in response to the data being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the data not being correctly decoded.
The scope and subject matter of method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 12. Therefore method claim 20 corresponds to apparatus claim 12 and is rejected for the same reasons of anticipation as used in claim 12 rejection above.


Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Xu and Damnjanovic, and further in view of Liang et al. US Pub 2018/0145796 (hereinafter “Liang”).
Regarding claim 4
Park, as modified by Xu and Damnjanovic, previously discloses the apparatus of claim 1, 
Park, Xu, and Damnjanovic do not specifically teach wherein the feedback message further comprises a mode flag.
In an analogous art, Liang discloses wherein the feedback message (i.e. DCI with feedback control field) further comprises a mode flag (i.e. “HARQ-ACK feedback mode” field”, “the DCI includes at least one of: a first control field for indicating information related to downlink scheduling, a second control field for indicating the terminal to determine an HARQ-ACK feedback mode, and a third control field for indicating a PUCCH resource used by the terminal when the terminal determines to feed back an HARQ-ACK; [0152]; [0266]). 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method and apparatus for controlling signal transmission of a wireless communication system, as modified by Xu and Damnjanovic, to (Liang [0014-0015]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Liang’s method for sending uplink control information into Damnjanovic’s method for transmitting group hybrid automatic repeat request (HARQ) feedback messages since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Park, as modified by Xu, Damnjanovic, and Liang, previously discloses the apparatus of claim 4, 
Liang further discloses wherein the mode flag (i.e. the number of HARQ-ACK bits required to be fed back included in the HARQ-ACK feedback mode field) indicates a time division duplex mode, a frequency division duplex mode, an uplink mode, a downlink mode, or some combination thereof (“According to a related protocol, the number of HARQ-ACK bits required to be fed back is determined according to the number of the serving cells configured and the transmission modes of the configured serving cells, plus a configured uplink-downlink ratio in the case of a TDD system, or plus a reference to an uplink-downlink configuration which is made according to a configured downlink in a case when TDD-FDD aggregation is performed and TDD is a primary serving cell.” [0266]).

Regarding claim 13
The apparatus of claim 10, wherein the feedback message further comprises a mode flag.


Regarding claim 14
The apparatus of claim 13, wherein the mode flag indicates a time division duplex mode, a frequency division duplex mode, an uplink mode, a downlink mode, or some combination thereof.
The scope and subject matter of apparatus claim 14 is similar to the scope and subject matter as claimed in claim 5. Therefore apparatus claim 14 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Xu, Damnjanovic, and further in view of Liu et al. US Pub 2013/0225184 (hereinafter “Liu”).
Regarding claim 7
Park, as modified by Xu and Damnjanovic, previously discloses the apparatus of claim 1, 
Damnjanovic further discloses wherein the feedback indication indicating feedback for the one or more processes (“the group HARQ feedback message may include a bitmap that indicates, based on a position in the bitmap, a process identifier for each of the plurality of data subframes correctly decoded.” [0012]) but Park and Damnjanovic do not explicitly teach the feedback indication further includes a number of each process of the one or more processes.
In an analogous art, Liu discloses wherein the feedback indication indicating feedback for the one or more processes further includes a number of each process of the one or more processes (“FIG. 10 illustrates an embodiment of a process performed at a UE for sending ACK/NACK along with an indication of the HARQ process number;” [0018]; Figs. 9-10 and furthermore “a UE maintains a certain number of its own HARQ processes, for example up to 8 HARQ processes for a 3GPP LTE FDD UE to receive packets in parallel on the downlink, up to 8 HARQ processes for a 3GPP LTE FDD UE to transmit packets in parallel on the uplink, up to 15 HARQ processes for a 3GPP LTE TDD UE to receive packets in parallel on the downlink, and up to 8 HARQ processes for a 3GPP LTE TDD UE to transmit packets in parallel on the uplink.” [0076]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method and apparatus for controlling signal transmission of a wireless communication system, as modified by Xu and Damnjanovic, to include Liu’s method for processing feedback information in order to facilitate UE’s HARQ feedback transmission (Liu [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Liu’s method for processing feedback information into Park’s method and apparatus for controlling signal transmission of a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16
The apparatus of claim 15, wherein the feedback indication indicating feedback for the one or more processes further includes a number of each process of the one or more processes.
The scope and subject matter of apparatus claim 16 is similar to the scope and subject matter as claimed in claim 7. Therefore apparatus claim 16 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466